Citation Nr: 1137716	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO. 08-20 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).

3. Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, Virginia. In a rating decision dated in November 2006, the RO granted entitlement to service connection for PTSD and assigned an initial rating of 30 percent. The Veteran seeks a higher initial rating for PTSD. In September 2007 the RO denied the Veteran's claim for a TDIU.

The Veteran provided testimony at a July 2011 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.
 
In September 2007, the RO denied service connection for peripheral neuropathy of the right and left lower extremities. After the receipt of additional evidence, the RO confirmed and continued this determination in a rating decision dated in February 2008. A notice of disagreement was received in July 2008, within one year of both rating decisions addressing the issue. A statement of the case was issued on March 24, 2009, but was sent to Disabled American Veterans, the Veteran's prior representative, rather than the Veteran's new representative, Heather Vanhoose, of Jan Dils Attorneys at Law. See VA Form 21-22a received on March 18, 2009; VA memorandum dated March 23, 2009, confirming Veteran's representation by private attorney. In a May 2010 remand of this matter, issued by a Veterans Law Judge other than the undersigned, the Board found that the Veteran had not submitted a timely Form 9. However, the undersigned notes that the statement of the case was never issued to the Veteran's representative then of record, Heather Vanhoose. See 38 C.F.R. § 19.30(a) (a separate copy of the statement of the case will be forwarded to the appellant's representative). Accordingly, the Board directs that a statement of the case regarding the appealed September 2007 RO rating decision be issued in response to the Veteran July 2008 notice of disagreement. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). Until such time, the 60-day period for response to the statement of the case does not commence. See 38 C.F.R. § 19.30(b) (appellant and representative will be provided certain information with issuance of statement of the case, including time limit for filing substantive appeal).

The Board is aware that there is a subsequent adjudication of an application to reopen the claim for service connection for peripheral neuropathy. The RO must continue that adjudication with consideration of the consequences of the pending need to issue a legally sufficient statement of the case with respect to the September 2007 RO rating decision.

The issues of service connection for peripheral neuropathy of the lower extremities and an initial rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1. The Veteran's service-connected PTSD, bilateral hearing loss, and tinnitus, for which a combined 60 percent rating is in effect from July 21, 2006 forward, were each incurred in action. 

2. From May 17, 2007, forward, the severity of the Veteran's service-connected disabilities was sufficient to render him unable to secure or follow a substantially gainful occupation.





CONCLUSION OF LAW

The criteria for entitlement to a TDIU from May 17, 2007, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board finds that the Veteran's service-connected disabilities, all incurred in combat-related action, have been rated as 60 percent disabling from July 21, 2006, forward. As a result, the Board finds that the schedular criteria for a TDIU are met. The Board further finds that as a result of these service-connected disabilities the Veteran has been unable to secure or follow a substantially gainful occupation from May 17, 2007, forward. Accordingly, the Board grants the Veteran's claim for a TDIU.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

 The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

As discussed in detail below, sufficient evidence is of record to grant the Veteran's claim for a TDIU in full. Therefore, although the Veteran's SSA disability records and some relevant VA treatment records have not been sought or obtained, no further notice or development is needed with respect to the claim for a TDIU. Further development pursuant to VA's duty to assist with respect to the remaining claims on appeal will be addressed in the remand portion of this decision.


Merits of the Claim

A TDIU is warranted where the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16. A total disability rating may be assigned where the schedular rating is less than total and when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the  rating to 70 percent or more. 38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16.

The ability to overcome the handicap of disability varies widely among individuals. The rating, however, is based primarily upon the  average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual  success in overcoming it. However, full consideration must be given to  unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effect of combinations of disability. Total disability will be considered to exist when there is present any  impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; Provided, that permanent total disability shall be taken to exist when  the impairment is reasonably certain to continue throughout the life of the disabled person. The following will be considered to be permanent total disability: the permanent loss of the use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becoming permanently helpless or permanently bedridden. Other total disability ratings are scheduled in the various bodily systems of this schedule. 38 C.F.R. § 4.15.

Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the veteran resides. Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991). This suggests a living wage. Ferraro v. Derwinski, 1 Vet. App. 326, 332. Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). The ability to work sporadically or obtain marginal employment is not substantially gainful employment. Moore, 1 Vet. App. at 358. The question in a total rating case based upon individual unemployability due to service-connected disability is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed. See Van Hoose v. Brown, 4 Vet. App. 361 (1993). A TDIU requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level. Id. (citing 38 C.F.R. §§ 4.1, 4.15).

A TDIU requires that the veteran's service-connected disabilities are sufficient to produce unemployability without regard to advancing age or nonservice-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16. It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).

With respect to the Veteran's PTSD, the Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported in recent years. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a wide range of activities. GAF scores from 81 to 90 represent absent or minimal symptoms. GAF scores from 71 to 80 represent no more than slight impairment of in social, occupational or school functioning. GAF scores of 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute). A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

In August 2007, the RO received the Veteran's application for a TDIU. The Veteran asserted in his claim that his service-connected disabilities precluded full time employment as of May 17, 2007, that he last worked full time on May 17, 2007, and that he became too disabled to work on May 17, 2007.

The Veteran is service connected for bilateral hearing loss, rated as 40 percent disabling effective from June 28, 2005, and 50 percent disabling from July 27, 2007; for PTSD, rated as 30 percent disabling from July 11, 2006; and for tinnitus, rated as 10 percent disabling from June 28, 2005. His awards and decorations for his period of active service in Vietnam include the Combat Infantryman Badge. All of his service-connected disabilities have been adjudicated as incurred in action. His combined rating for service-connected disabilities incurred in action is 60 percent from July 21, 2006, forward; because they are each incurred in action, they are to be considered as one disability for the purpose of determining whether the schedular criteria for a TDIU are met. As he has a rating of 60 percent for disabilities adjudicated as incurred in action for the full period of his claim for a TDIU, the schedular criteria for a TDIU are met. See 38 C.F.R. § 4.16.

In his application for a TDIU, the Veteran indicated that he had resigned from a 40-hour-a-week job paying $18, 274 a year due to pain caused by peripheral neuropathy. VA  treatment records confirm that the Veteran was experiencing debilitating pain and impairment of gait due to severe peripheral neuropathy. He indicated that he had lost 47 days of employment over the past year due to disability.

The Veteran is clearly totally disabled due to several disabilities, some not currently service-connected, but also due to significantly disabling PTSD (currently rated as 30 percent disabling but also indicated by a VA examiner to involve anger, sadness, nightmares, suicidal and homicidal ideations and hallucinations) and hearing loss (itself rated as 50 percent disabling). He is also service-connected for tinnitus.
The question before the Board is essentially whether the Veteran would be disabled if only impaired by service-connected disabilities. 

At a VA psychiatric examination in August 2006, prior to his claim for a TDIU, it was found that the Veteran had recurrent dreams, nightmares, flashbacks, and intrusive thoughts, and became easily startled. It was noted that he tends to isolate himself. He became easily mad and upset. He worked mostly by himself. He was very uncomfortable around people. He tried to avoid crowds. His concentration was impaired. He had trouble performing mental calculations and serial 7s and recalled two of three objects after five minutes. His Global Assessment of Functioning related to PTSD was assessed as 55. The VA examiner noted that the Veteran was not receiving any active psychiatric treatment, and recommended to the Veteran that he seek psychiatric treatment.

At VA psychiatric treatment in July 2007, the Veteran was assessed as having PTSD and a depressive disorder. Global Assessment of Functioning was evaluated as 50 to 55.

At a VA examination in August 2007, it was noted that the Veteran had features of PTSD that were being compounded by chronic pain. He was noted to be uncomfortable in crowds and subject to becoming angry. The VA examiner asserted that the Veteran needed to continue outpatient psychiatric treatment. The examiner opined that the Veteran was unable to work, citing a combination of service-connected and nonservice-connected disabilities, but provided no opinion as to whether the Veteran was unemployable due to service-connected disabilities alone. A Global Assessment of Functioning of 50 was assigned.

The Veteran continued treatment at VA with no sustained improvement shown. At treatment in March 2009, for example, he was taking psychiatric medications, and was diagnosed as having PTSD, depression, and anxiety. He was noted to have been unable to work for the past two years. His constant pain was said to contribute to his depression and worsen his PTSD. A Global Assessment of Functioning of 45 was assigned.

At an April 2010 private mental status evaluation, performed by a licensed clinical psychologist, the Veteran was diagnosed as having a major depressive disorder, recurrent, without psychotic features, and chronic PTSD. A Global Assessment of Functioning of 45 was assigned. The prognosis was fair.

At a January 2011 VA examination, the Veteran was noted to have suicidal ideations, homicidal ideations, nightmares, and hallucinations. The sole psychiatric diagnosis was PTSD. Global Assessment of Functioning was evaluated as 45.

In a July 2011 letter from the Vet Center in Princeton, West Virginia, a clinician described the Veteran's PTSD as chronic and severe and assigned a Global Assessment of Functioning of 45.

The veteran's GAF scores in recent years, for the most part ranging between 45 and 50, with the predominant score being 45, are intended to reflect a serious level of disability, characterized by symptoms such as suicidal ideation, serious impairment in social and occupational, and commensurate with an inability to maintain friendships or to keep a job. See Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

The Veteran's bilateral hearing loss disability is rated on a schedular basis as 50 percent disabling. At a September 2007 VA audiological examination, the Veteran was noted to have profound hearing loss bilaterally toward the higher end of the frequencies tested. Speech recognition scores were 56 percent in the right ear and 60 percent in the left ear. The examiner indicated that the Veteran's hearing disability was not susceptible to improvement by treatment. The examiner opined that "it is my professional opinion that even with amplification [the Veteran's] ability to communicate effectively in both sedentary and physical employment settings would be greatly affected." 

As noted above, the Veteran has additional disability of the lower extremities that is not currently service-connected, and involves very substantial impairment due to chronic pain and impairment of his gait. The Board accepts as competent and credible, and well-supported by the record, the Veteran's assertion that as of May 17, 2007, it was no longer feasible for him to secure or follow a substantially gainful occupation. This was, by any reasonable reading of  the record, predominantly due to a combination of currently nonservice-connected lower extremity disability and service-connected PTSD and hearing loss disability. 

However, the Board ascertains no sound basis upon which one might find that the Veteran's unemployability should be dissociated from the nature and extent of his service-connected PTSD, as described by VA examiners, a private clinician, a Vet Center clinician and VA treating physicians, predominantly characterized by a GAF of 45, and his service-connected hearing loss disability, rated as 50 percent disabling and greatly affecting his ability to communicate in the workplace. Collectively the competent medical evidence as to the severity of these disabilities is of very substantial probative weight. Given the Veteran's very substantial degree of hearing loss, in combination with his seriously disabling PTSD symptoms such as isolation, anxiety, anger, sadness, startle response, impairment of concentration and memory, and, as his illness has progressed, hallucinations and suicidal and homicidal ideations, his prospects for success in the job market are greatly diminished, even without consideration of his currently nonservice-connected lower extremity disabilities.

In sum, the Board finds that as of May 17, 2007, the Veteran became unemployable, and that it is at least as likely as not that the severity of his service-connected hearing loss and PTSD was sufficient as of that time to preclude him from securing or following a substantially gainful occupation. Accordingly, entitlement to a TDIU is warranted for the period from May 17, 2007, forward. See 38 C.F.R. §§ 3.102 (reasonable doubt); 4.16 (criteria for TDIU).

This is a full grant of the benefit sought with respect to the claim for a TDIU. See Veteran's application for a TDIU received in August 2007.


ORDER

Entitlement to a TDIU, effective from May 17, 2007, is granted.




REMAND

As discussed in greater detail in the introduction of this decision, the Veteran was issued a rating decision as to the issue of service connection for peripheral neuropathy of the lower extremities in September 2007, which was confirmed and continued in February 2008. A notice of disagreement was received in July 2008. A statement of the case was issued on March 24, 2009. A substantive appeal has not been received. However, the March 24, 2009, statement of the case was issued to the Veteran's prior representative, and was never issued to the Veteran's current representative, who was the representative of record no later than March 18, 2009. As a result, the Board finds that a statement of the case must be issued to the Veteran's current representative and that the Veteran and the representative must be afforded a period of 60 days to respond. See 38 C.F.R. § 19.30 (a separate copy of the statement of the case will be forwarded to the appellant's representative, and representative will be advised of time period for filing substantive appeal); Manlincon v. West, 12 Vet. App. 238 (1999).

The claims file reflects that the Veteran is in receipt of Social Security Administration (SSA) Disability benefits and that the SSA disability records are likely relevant to the claims remaining on appeal. Accordingly, the RO must contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including the medical records upon which any decision was based. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).

Review of the claims file indicates that relevant VA treatment records for the periods from November 2007 to March 2009, and from October 2010 forward, have not been sought or obtained. Also a July 2011 letter from the Vet Center in Princeton, West Virginia, summarizes recent treatment at the Vet Center. The records of referenced treatment have not been sought. The RO must seek to obtain these relevant records of treatment. See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered); Dunn v. West, 11 Vet. App. 462 (1998) (Vet Center records constructively in possession of VA).
 
Accordingly, the case is REMANDED for the following action:

1. The RO must take appropriate action, including issuance of a statement of the case, on the appeal initiated by the Veteran from the rating decision dated in September 2007 (as confirmed and continued in February 2008) addressing the issue of entitlement to service connection for bilateral lower extremity peripheral neuropathy. 

The Veteran and his current representative must be issued a statement of the case and must be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from that determination. A statement of the case was issued in March 23, 2009, but was sent to Disabled American Veterans, the Veteran's prior representative, rather than the Veteran's new representative, Heather Vanhoose. See VA Form 21-22a received on March 18, 2009; VA memorandum dated March 23, 2009, confirming Veteran's representation by private attorney. The undersigned notes that the statement of the case was never issued to the Veteran's representative then of record, Heather Vanhoose. Cf. 38 C.F.R. § 19.30 (a separate copy of the statement of the case, with notice of period for filing substantive appeal, will be forwarded to the appellant's representative).

The Board is aware that there is a subsequent adjudication of an application to reopen the claim for service connection for peripheral neuropathy. The RO must continue any appropriate adjudication with consideration of the consequences of the pending need to issue a legally sufficient statement of the case with respect to the September 2007 RO rating decision.

2. Request the Veteran to identify all relevant records of VA and non-VA health care providers that have not been previously sought or obtained. 

After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

The records sought must include relevant VA treatment records for the periods from November 2007 to March 2009, and from October 2010 forward, and records of treatment for PTSD as summarized in a July 2011 letter from the Vet Center in Princeton, West Virginia.

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

3. Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.

4. Readjudicate the issues on appeal. If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


